DANAHER, Circuit Judge
(dissenting) :
When reduced to its bare bones, this appeal presents only a claim that these appellants are entitled as a matter of law to an additional primary nighttime radio service to reach some 7 million people in the Chicago area. They even ask this court to direct that their “application be accepted for filing and that upon acceptance the application be granted.” In those very words, their brief so concludes.
Never mind the Commission’s Clear Channel doctrine or its policy; forget that the proposal patently violates the spirit and the letter of the provisions primarily of section 73.24(b) (3), and of other Rules in lesser degree; appellants want a larger audience; they wish to provide the Chicago area with a type of programming which they blandly say the listening audience should have. If their application be not granted, First Amendment rights will be flouted, they argue. Such is the posture of the case as submitted to the Commission and now to this court.
My colleagues remand, calling upon the Commission to articulate its reasons for refusing to grant a waiver of its long-standing Rules. It seems to me fundamental that the burden of making an adequate showing as to any such claimed entitlement rested upon the appellants. On the face of their application when read with their engineering exhibit against the Commission’s standards, they wholly failed to sustain that burden, and the Commission so perceived.
Their application before the Commission disclosed that they would subject to interference an area of some 70,700 square miles and a population of some 2,165,502. Mr. Maurice Rosenfield, Managing Partner and Executive Director, represented that the appellants, including their counsel, not only were aware of legislative and administrative action but that through staff conferences and written directions and memoranda, the Station’s employees and agents are kept informed of requirements. Thus the partners knew when they acquired the station in 1962 that they were permitted to operate, daytime only, on 820 kc. They were aware, of course, that they were to be “silenced” at night, although they now complain that they are being “silenced” by the Commission’s action here challenged. They knew all along that the channel was one of the Class I unduplicated clear channels, reserved for the exclusive use of one station during nighttime hours, and entitled to protection from co-channel interference. Even so, in the instant proceeding, the appellants did not attack the clear *1161channel policy. They did not seek revision of the Commission’s Rules. They simply said that despite the Rules, they are entitled to a nighttime audience in the city of Chicago, notwithstanding that their own application showed that the area “is served by more than twenty-five AM stations and sixteen FM stations.”
Since their application said that they keep abreast of pertinent legislative and administrative actions, the appellants knew that the Commission’s 1961 Report and Order in its Docket 6741 provided that 820 kc is one of 12 clear channels, not to be duplicated at night, and already reserved for expansion of “white area” service. In like manner, the appellants must have been aware of the Commission’s 1962 Memorandum and Order which provided that the same clear channel, on 820 kc, was to be retained, subject to exploitation through the possible use of higher power.
Above all — -indeed, without more — the application was defective as the appellants conceded, and accordingly the Commission noted, “that the proposal would cause interference as defined by section 73.24(b) (3).”1
Obviously, the Commission could see right on the face of the application with its attached engineering exhibit that WAIT could not meet the established requirements. The Commission itself from its records and from its own engineering certainly knew what the appellants knew. Not only can it be seen from the text of the Commission’s original Memorandum Opinion and Order that consideration had been given to the showing submitted by the appellants, but notice was taken of its lack of showing. The appellants’ pleadings and exhibits had received a “hard look,” I suggest. The appellants simply could not comply with the requirements, and the Commission in footnote 1 of its Memorandum Opinion and Order made specific reference to the appellants’ engineering exhibit, there pointing out:
[T]he proposal would cause prohibited interference to an area approximately 850 miles long and 150 miles deep at its center, or what the appellant describes as “a territorial crescent 100% served via groundwave from local stations.” Also, the proposal would not satisfy the “25% white area” requirements of this section.
So it was that the Commission concluded based upon its knowledge of the problem, its expertise in the field, the pleadings submitted, and as noted in paragraphs 6 and 7 of its Memorandum Opinion and Order, that the appellants had failed to present facts which would justify their request for waiver. So it was that the appellants’ application was returned “as unacceptable for filing.”
The Commission’s action finds support in our cases,2 and in the rulings 3 of the Supreme Court.
I would accept the record just as did the Commission and make my assessment particularly in light *of the Commission’s *1162expertise,4 here called for in singular degree. Finding that the appellants had wholly failed to justify their requested waiver, I would suppose there was no alternative to a return of the application. As for the First Amendment contention, I would certainly agree that the right of free speech does not include the right to use the facilities of radio without a license and, assuredly, unless a construction permit were to be authorized in accordance with Commission rules, there could be no license. I see here no denial of free speech.
I will let Mr. Justice Frankfurter speak 5 for me, thus:
We come, finally, to an appeal to the First Amendment. The Regulations, even if valid in all other respects, must fall because they abridge, say the appellants, their right of free speech. If that be so, it would follow that every person whose application for a license to operate a station is denied by the Commission is thereby denied his constitutionál right of free speech. Freedom of utterance is abridged to many who wish to use the limited facilities of radio. Unlike other modes of expression, radio inherently is not available to all. That is its unique characteristic, and that is why, unlike other modes of expression, it is subject to governmental regulation. Because it cannot be used by all, some who wish to use it must be denied. But Congress did not authorize the Commission to choose among applicants upon the basis of their political, economic or social views, or upon any other capricious basis. If it did, or if the Commission by these Regulations proposed a choice among applicants upon some such basis, the issue before us would be wholly different.6
I oppose the remand. I would affirm the Commission.

. That section provides in pertinent part that authorization for increase in the facilities of an existing station will be issued only after a satisfactory showing has been made
“That a proposed new nighttime operation * * * would (i) not cause objectionable interference to any existing station * * * ' and (ii) provide a first primary AM service to at least 25 per cent of the area within the proposed interference free nighttime service area.”
Oddly enough, their opening brief here made no mention whatever of this threshold rule, and in their reply brief they rested solely on their “constitutional argument.”


. Carter Mountain Transmission Corporation v. FCC, 116 U.S.App.D.C. 93, 98, 321 F.2d 359, 364, cert. denied, 375 U.S. 951, 84 S.Ct. 442, 11 L.Ed.2d 312 (1963) ; Interstate Broadcasting Co. v. FCC, 105 U.S.App.D.C. 224, 228, 231, 265 F.2d 598, 602, 605 (1959). Cf. Transcontinent Television Corporation v. FCC, 113 U.S. App.D.C. 384, 389, 308 F.2d 339, 344 (1962).


. Nat. Broadcasting Co. v. United States, 319 U.S. 190, 63 S.Ct. 997, 87 L.Ed. 1344 (1943).


. See cases cited in notes 2 and 3 supra. Especially take note of the Commission’s policy and the findings exemplified in the 1961 and 1962 orders relating to the clear channel program, text supra, which would here be reduced to sheer vacuity.


. Nat. Broadcasting Co. v. United States, supra note 3, 319 U.S. at 226, 63 S.Ct. at 1014.


. Cf. Bed Lion Broadcasting Co. v. FCC, 395 U.S. 367, 89 S.Ct. 1794, 23 L.Ed.2d 371 (1969).